DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 11 and 20 recite a system and method for programming a stimulation device to deliver neurostimulation to tissue of a patient according to a stimulation configuration, comprising the steps of: determining the stimulation configuration using a processor; determining one or more stimulation field models (SFMs) using the processor, the one or more SFMs each representing a volume of the tissue activated by the delivery of the neurostimulation according to the stimulation configuration; determining a stimulation effect type for each tagging point using the processor, the each tagging point specified for the one or more SFMs, the stimulation effect type for each tagging point being a type of stimulation resulting from the delivery of the neurostimulation according to the stimulation configuration as measured at that tagging point; tagging the one or more SFMs at the each tagging point with the stimulation effect type determined for that tagging point using the processor; and generating SFM data using the processor, the SFM data representing the determined one or more SFMs with the stimulation effect type tagged at the each tagging point. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.05.  The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 and 20 are directed towards a system, and claim 11 is directed towards a method, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1, 11, and 20 recite a system and method comprising:  determining a stimulation configuration; determining one or more stimulation field models (SFMs) each representing a volume of the tissue activated by the delivery of the neurostimulation according to the stimulation configuration; determining a stimulation effect type for each tagging point specified for the one or more SFMs, the stimulation effect type for each tagging point being a type of stimulation resulting from the delivery of the neurostimulation according to the stimulation configuration as measured at that tagging point; tagging the one or more SFMs at the each tagging point with the stimulation effect type determined for that tagging point; and generating SFM data representing the determined one or more SFMs with the stimulation effect type tagged at the each tagging point. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 11, and 20 recite an abstract idea of a mental process. 
Claims 1, 11 and 20 recite the abstract idea of a mental process. The limitation of a method for programming a stimulation device, as drafted in the claims, under its broadest reasonable interpretation, covers performance of the claimed steps in the mind, but for the recitation of a generic processor.  No steps have been positively recited for stimulating the patient. Other than reciting a processor, nothing in the elements of the claims precludes the step from practically being performed in the mind. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1, 11 and 20 recite the additional elements of a “stimulation configuration circuitry, “stimulation effect circuitry” and a “recording circuitry” and a processor, which are being interpreted as modules of a generic processor. However, these elements are recited at a high level of generality performing the function of generic data processing such that they amount to no more than mere instructions to simply implement the abstract idea using generic computer components. See MPEP 2106.05(b) and (f).
Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, stimulation configuration circuitry, volume definition circuitry and stimulation effect circuitry (interpreted as modules of the processor) as recited to perform the steps of determining a stimulation configuration; determining one or more stimulation field models (SFMs); determining a stimulation effect type for each tagging point specified for the one or more SFMs; tagging the one or more SFMs at the each tagging point with the stimulation effect type determined for that tagging point; and generating SFM data representing the determined one or more SFMs with the stimulation effect type tagged at the each tagging point amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  Therefore, the claims are not patent eligible. 
Additionally the dependent claims 2-4, 12 and 13 recite a presentation device that comprises a display and presentation circuitry to present the determined SFMs. These additional elements are well‐understood, routine and conventional limitations that do not amount to significantly more. Furthermore while dependent claim 10 does recite a programming control circuit to generate a plurality of stimulation parameters and a user interface including a presentation device and a user input device, these additional elements are recited a high level of generality and are well‐understood, routine and conventional limitations that do not amount to significantly more. The claims do not positively recite the electrodes and do not comprise a positive recitation of any step of providing stimulation to the patient. 
 While no prior art rejection has been provided for claims 1-20, they are not indicated as allowable due to the rejection under 35 U.S.C. 101 discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moffitt (U.S. Patent Application Publication Number: US 20120165898 A1) teaches a neurostimulation system, and method of programming a neurostimulator wherein a volume of tissue activation for each of a first one or more candidate stimulation parameter sets is simulated without conveying electrical stimulation energy into the tissue and presented on a display device (e.g. 204’ Fig.1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792